 

 

EXHIBIT 10.2

 

THESE WARRANTS AND THE SECURITIES ACQUIRED UPON THE EXERCISE OF THESE WARRANTS
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT AND
SUCH LAWS, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH
LAWS. 

             

 

WARRANTS TO PURCHASE COMMON STOCK OF

 

AMERICAN TONERSERV CORP.

 

 

            This certifies that, for good and valuable consideration, American
TonerServ Corp. a Delaware corporation (the "Company"), grants to Ronald L. Chez
IRA (the "Warrantholder"), is the registered holder of 2,500,000 warrants, each
warrant exercisable to purchase one share of the Company’s Common Stock (“Common
Stock”) at an exercise price of $0.05 per share (the "Exercise Price") until
January 14, 2015 (the "Exercise Period") (the "Warrants").

 

            The number of shares that may be purchased pursuant to the Warrants
shall be adjusted upon the occurrence of any stock dividends, reverse stock
splits or reorganizations of the Company.  No fractional shares will be issued
upon exercise of the Warrants.

 

            1.         Exercise of Warrants.  The Warrants may be exercised by
the Warrantholder by (i) the surrender of the Warrants to the Com­pany, with a
duly executed Exercise Form, during normal business hours on the first Monday of
any month during the Exercise Period and (ii) the delivery of payment to the
Company, by cash, wire transfer of immediately available funds to a bank account
specified by the Company, or by certified or bank cashier's check in lawful
money of the United States of America, of the Exercise Price for the number of
shares of Common Stock to which the Warrantholder is entitled upon exercise of
the Warrants. The Company agrees that such Common Stock shall be deemed to be
issued to the Warrantholder as the record holder of such Common Stock as of the
close of business on the date on which the Warrants shall have been surrendered
and payment made for the Common Stock as aforesaid.

 

            2.         Transfer of Warrants.  The Warrants may not be
transferred or assigned in whole or in part without the prior written consent of
the Company.

 

            3.         Compliance with Securities Laws.

 

                        3.1       The Warrantholder, by acceptance hereof,
acknowledges that the Warrants and any Common Stock issued upon exercise hereof
(the “Securities”) are being acquired solely for the Warrantholder’s own account
and not as a nominee for any other party, and for investment, and that the
Warrantholder will not offer, sell or otherwise dispose of any Securities except
under circumstances that will not result in a violation of the Act or any state
securities laws.  Upon exercise of the Warrants, the Warrantholder shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the Common Stock so purchased is being acquired solely for the
Warrantholder’s own account and not as a nominee for any other party, for
investment, and not with a view toward distribution or resale. 



1

--------------------------------------------------------------------------------



 



 

                        3.2       The Warrants shall be stamped or otherwise
imprinted with a legend in substantially the following form:

 

                        “THESE WARRANTS AND THE SECURITIES ACQUIRED UPON THE
EXERCISE OF THESE WARRANTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
FILED UNDER SUCH ACT AND SUCH LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND SUCH LAWS.”

 

            4.         Reservation of Stock.  The Company covenants and agrees
that all shares of Common Stock which are issued upon the exercise of the
Warrants will, upon issuance, be validly issued, fully-paid and nonassessable
and free from all taxes, liens, security interests, charges and other
encumbrances with respect to the issue thereof, other than taxes in respect of
any transfer occurring contemporaneously with such issue.  The Company further
covenants and agrees that, during the Exercise Period, the Company will at all
times have authorized and reserved, and keep available free from preemptive
rights, a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by the Warrants.

 

            5.         Exchange, Loss or Destruction of Warrant.  Upon receipt
by the Company of evidence satisfactory to it of the loss, theft, destruction or
mutilation of the Warrants and, in the case of loss, theft or destruction, of
such bond or indemnification as the Company may require, and, in the case of
such mutilation, upon surrender and cancellation of the Warrants, the Company
will execute and deliver a new certificate for the Warrants of like tenor.  The
term “Warrants” as used herein shall be deemed to include any Warrants issued in
substitution or exchange for the Warrants.

 

            6.         Ownership of Warrants.  The Company may deem and treat
the person in whose name the Warrants are registered as the holder and owner
hereof (notwithstanding any notations of ownership or writing hereon made by
anyone other than the Company) for all purposes and shall not be affected by any
notice to the contrary.

 

            7.           Certain Adjustments.  The number of shares of Common
Stock purchasable upon the exercise of the Warrants and the Exercise Price shall
be subject to adjustment as follows:

                                   

                        (a)        Stock Dividends.  If at any time subsequent
to the time at which the number of shares and Exercise Price are determined, but
prior to the exercise of the Warrants  (i) the Company shall fix a record date
for the issuance of any dividend payable in Common Stock or (ii) the number of
shares of Common Stock shall have been increased by a sub­divi­sion or split-up
of Common Stock, then, on the record date fixed for the determination of holders
of Common Stock entitled to receive such dividend or immediately after the
effective date of subdivision or split-up, as the case may be, the number of
shares of Common Stock to be delivered upon exercise of the Warrants will be
increased so that the Warrantholder will be entitled to receive the number of
shares of  Common Stock that such Warrantholder would have owned immediately
following such action had the Warrants been exer­cised immediately prior
thereto, and the Exercise Price will be adjusted as provided below in paragraph
(f).



2

--------------------------------------------------------------------------------



 



 

                        (b)        Combination of Stock.  If at any time
subsequent to the to the time at which the number of shares and Exercise Price
are determined , but prior to the exercise of the Warrants, the number of shares
of  Common Stock outstanding shall have been decreased by a combination of the
outstanding shares of Common Stock, then, immediately after the effective date
of such combination, the number of shares of Common Stock to be delivered upon
exercise of the Warrants will be decreased so that the Warrantholder thereafter
will be entitled to receive the number of  shares of Common Stock that such
Warrantholder would have owned immediately following such action had the
Warrants been exercised immediately prior thereto, and the Exercise Price will
be adjusted as provided below in paragraph (f).

 

                        (c)        Reorganization, etc.  If at any time
subsequent to the to the time at which the number of shares and Exercise Price
are determined, but prior to the exercise of this Warrant, any capital
reorganization of the Company, or any reclassifica­tion of the Common Stock, or
any consolidation of the Company with or merger of the Company with or into any
other person or any sale, lease or other transfer of all or substantially all of
the assets of the Company to any other person (collectively, a
"Reorganization"), shall be effected in such a way that the holders of Common
Stock shall be entitled to receive stock, other securities or assets (whether
such stock, other securities or assets are issued or distributed by the Company
or another person) with respect to or in exchange for Common Stock, then, upon
exercise of the Warrants the Warrantholder shall have the right to receive the
kind and amount of stock, other securities or assets receivable upon such
Reorgan­i­zation by a holder of the number of Common Stock that such
Warrantholder would have been entitled to receive upon exercise of the Warrants
had the Warrants been exercised immediately before such Reorganization subject
to adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 7.

 

                        (d)        Fractional Stock.  No fractional shares of
Common Stock or scrip shall be issued to any Warrantholder in connection with
the exercise of the Warrants. The portion of any exercise price received that
represents a fraction of a share will be returned to the Warrantholder.

 

                        (e)        Carryover.  Notwithstanding any other
provision of this Section 7, no adjustment shall be made to the number of shares
of  Common Stock to be delivered to the Warrantholder (or to the Exercise Price)
if such adjustment represents less than 5% of the number of shares of Common
Stock to be so delivered, but any lesser adjustment shall be carried forward and
shall be made at the time and together with the next subsequent adjustment which
together with any adjustments so carried forward shall amount to 5% or more of
the number of shares of Common Stock to be so delivered.

 

3

--------------------------------------------------------------------------------



 

                          (f)       Exercise Price Adjustment.       Whenever
the number of shares of Common Stock purchasable upon the exercise of the
Warrant is adjusted as herein provided (except as to an adjustment resulting
from prepayment of the Note), the Exercise Price payable upon the exercise of
the Warrants shall be adjusted by multiplying such Exercise Price immediately
prior to such adjustment by a fraction, the numerator of which shall be the
number of Common Stock purchasable upon the exercise of the Warrant immediately
prior to such adjustment, and the denominator of which shall be the number of
Common Stock purchasable immediately thereafter.

 

                          (g)      No Duplicate Adjustments.      
Notwithstanding anything else to the contrary contained herein, in no event will
an adjustment be made under the provisions of this Section 7 to the number of
shares of Common Stock issuable upon exercise of the Warrants or the Exercise
Price for any event if an adjustment having substantially the same effect to the
Warrantholder as any adjustment that otherwise would be made under the
provisions of this Section 7 is made by the Company for any such event to the
number of shares of Common Stock issuable upon exercise of the Warrants.

 

                        (i)         No Adjustment for Distributions.  Except as
provided in Section 7, no adjustment in respect of any distributions shall be
made during the term of the Warrant or upon the exercise of the Warrants.

 

                        (j)         Notice of Adjustment.  Whenever the number
of shares of  Common Stock issuable upon exercise of the Warrants, or the
Exercise Price of such Common Stock is adjusted, as herein provided, the Company
shall promptly mail by first class, postage prepaid, to the Warrantholder,
notice of such adjustment or adjustments and a certificate of the chief
financial officer of the Company setting forth the number of shares of Common
Stock and the Exercise Price of such Common Stock after such adjustment, setting
forth a brief statement of the facts requiring such adjustment and setting forth
the computa­tion by which such adjustment was made.

 

            8.         No Stockholder Rights.  Prior to exercise of the
Warrants, the Warrantholder shall not be entitled to any rights of a stockholder
with respect to the Common Stock, including (without limitation) the right to
vote such Common Stock, receive dividends or other distributions thereon,
exercise preemptive rights or be notified of meetings or unit holders, and such
holder shall not be entitled to any notice or other communication concerning the
business or affairs of the Company.  However, nothing in this Section 8 shall
limit the right of the Warrantholder to be provided the Notices required under
the Warrants. 

 

           

            9.         Miscellaneous.

 

                        9.1       Entire Agreement.  This certificate
constitutes the entire agreement between the Company and the Warrantholder with
respect to the Warrants.

 

                        9.2       Binding Effects; Benefits.  The terms of this
certificate shall inure to the benefit of and shall be binding upon the Company
and the Warrantholder and their respective heirs, personal representatives,
successors and assigns.  Nothing in this certificate, express or implied, is
intended to or shall confer on any person other than the Company and the
Warrantholder, or their respective heirs, personal representatives, successors
and assigns, any rights, remedies, obligations or liabilities under or by reason
of the Warrants.



4

--------------------------------------------------------------------------------



 



 

                        9.3       Amendments and Waivers.  The Warrants may not
be modified or amended except by an instrument or instruments in writing signed
by the Company and the Warrantholder. 

 

                        9.4       Section and Other Headings.  The section and
other headings contained in this certificate are for reference purposes only and
shall not be deemed to be a part of the Warrants or to affect the meaning or
interpretation of the Warrants.

 

                        9.5       Further Assurances.  Each of the Company and
the Warrantholder shall do and perform all such further acts and things and
execute and deliver all such other certificates, instruments and documents as
the Company or the Warrantholder may, at any time and from time to time,
reasonably request in connection with the performance of any of the provisions
of the Warrants.

 

                        9.6       Notices.   Any notice or other communication
between the parties hereto shall be in writing and shall be delivered
personally, by United States mail or by telecopier and shall be deemed delivered
upon receipt if sent by personal delivery, upon transmission accompanied by
confirmation of transmission if sent by telecopier, and three (3) business days
after deposit if sent by United States mail. Such notices or communications
shall be sent to the following addresses:  (a) if to the Company, at 420
Aviation Boulevard, Suite 103, Santa Rosa, CA 95403, attn: CEO or at such other
address or addresses as may have been furnished in writing by the Company to the
Holder, (b) if to the Warrantholder, at the address set forth on his or her
signature page to the Subscription Agreement, or at such other address or
addresses as may have been furnished to the Company in writing.

 

                        9.7       Construction; Severability.  The Warrants
shall be construed and enforced in accordance with the internal laws of the
State of California. If any provision of the Warrants is determined by any court
of competent jurisdiction or arbitrator to be invalid, illegal, or unenforceable
to any extent, that provision shall, if possible, be construed as though more
narrowly drawn, if a narrower construction would avoid such invalidity,
illegality, or unenforceability or, if that is not possible, such provision
shall, to the extent of such invalidity, illegality, or unenforceability, be
severed, and the remaining provisions of the Warrants shall remain in effect.

 

                        9.8       Attorney Fees. In the event that any dispute
among any parties hereto should result in litigation or arbitration, the
prevailing party in such dispute shall be entitled to recover from the other
party all reasonable fees, costs and expenses of enforcing any right of the
prevailing party, including without limitation, reasonable attorneys’ fees and
expenses, all of which shall be deemed to have accrued upon the commencement of
such action and shall be paid whether or not such action is prosecuted to
judgment.  Any judgment or order entered in such action shall contain a specific
provision providing for the recovery of attorney fees and costs incurred in
enforcing such judgment and an award of prejudgment interest from the date of
the breach at the maximum rate allowed by law.  The prevailing party shall mean
the party who is determined in the proceeding to have prevailed or who prevails
by dismissal, default or otherwise and not necessarily the party in whose favor
a judgment or other decision is rendered.



5

--------------------------------------------------------------------------------



 



 

                        9.9       No Waiver.  No failure or delay on the part of
any party hereto in exercising any right or remedy hereunder shall operate as a
waiver thereof, unless such right or remedy is specifically waived in writing. 
No such waiver shall be deemed to be a waiver of any other provision hereof or
of any subsequent breach of the same of other provision.

 

                        9.10     Market Standoff.  By accepting the Warrants,
the Warrantholder agrees not to exercise the Warrants or sell any Common Stock
acquired upon exercise of the Warrants at a time when applicable laws,
regulations or Company trading policies prohibit exercise or sale, including,
without limitation, during any periods (typically during the period preceding
the announcement of quarterly earnings or other material events) in which the
Company closes the "trading window" for sales thereby prohibiting sales during
such periods by Company officers, directors and others.

 

            In addition, if requested by the Company and an underwriter of the
Common Stock (or other securities) of the Company, the Warrantholder shall not
pledge, sell, offer to sell, contract to sell, grant any option to purchase,
make any short sale or otherwise dispose of any Common Stock of the Company, or
any options or warrants to purchase any of the Common Stock of the Company or
any securities convertible into or exchangeable for Common Stock of the Company,
whether now owned or hereafter acquired, during the one hundred eighty (180) day
period following the effective date of a registration statement of the Company
filed under the Securities Act of 1933, as amended (the "Securities Act"),
otherwise than (i) as a bona fide gift or gifts, provided that the donee or
donees thereof agree to be bound by the restrictions set forth herein, or (ii) a
transfer to any trust for the direct or indirect benefit of the Warrantholder or
his or her immediate family provided that the trustee of the trust agrees to be
bound by the restrictions set forth herein.

 

            IN WITNESS WHEREOF, the Company has caused this certificate to be
executed by its duly authorized officer.

 

Dated:  April 6, 2010

                                                                              

                                                                        AMERICAN
TONERSERV CORP.

 

 

 

                                                                      By: /s/
Chuck Mache

                                                                            
Chuck Mache, President     

 

 

6

--------------------------------------------------------------------------------



 

 

 

EXERCISE FORM

 

                                            (To be executed upon exercise of the
Warrants)

 

            The undersigned hereby irrevocably elects to exercise the right,
represented by the attached certificate for Warrants, to purchase ____________
shares of the Common Stock of American TonerServ Corp. (“Common Stock”) issuable
upon exercise of the Warrants,  and herewith tenders a check in the amount
$________________ in full payment of the Exercise Price therefor.

           

            In exercising the Warrants, the undersigned hereby confirms and
acknowledges that the Common Stock are being acquired solely for the account of
the undersigned and not as a nominee for any other party, or for investment, and
that the undersigned will not offer, sell or otherwise dispose of any such
Common Stock except under circumstances that will not result in a violation of
the Securities Act of 1933, as amended, or any state securities laws.

 

Dated:  _____________.

                                                                       
__________________________________

                                                                       
(Signature must conform in all respects to name of Holder as specified on the
face of the Note)

                                                                       

                                                                       
__________________________________

                                                                       

                                                                       
__________________________________

                                                                       
                      (Address)

 

                                                                       
__________________________________

                                                                           (Tax
ID or Social Security Number)

 

 

7

--------------------------------------------------------------------------------

